COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 IN RE:                                           §              No. 08-22-00086-CV

 IN THE INTEREST OF J.A.L.,                       §         AN ORIGINAL PROCEEDING

                               a Child.           §                IN MANDAMUS


                                          JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Laura Strathmann, former trial court judge of the 388th District Court of El Paso

County, and concludes that Relator’s petition for writ of mandamus should be denied. We

therefore deny the petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 25TH DAY OF MAY, 2022.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.